Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claim limitation 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “distributed system” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification, Fig. 2 [0019] shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In adhering to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, the claims fall within statutory class of process, machine or manufacture.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, 2019 PEG flowchart is directed to Step 2.  Step 2 is a two prong inquiry.  Prong one considers whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). In this case claims 1-20 recite mental processes as applied to resource selection. Since the claims are directed toward a judicial exception, analysis flows to prong two.  Prong two considers whether the judicial exception is integrated into a practical application. In this case, the judicial exception is not integrated into a practical application because the steps merely 
Since the claims are directed to the determined judicial exception, the analysis flows to Step 2B.  Therein, the elements and combination of elements are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. It is noted here that the elements should be considered both individually and as an ordered combination.  In this case, the process, machine and manufacture each at most comprise a computer infrastructure, a processor, a computer usable storage device, and a computer system comprising a CPU, a computer readable memory and a computer readable storage media. Taken individually, each are generically recited and thus does not add significantly more to the respective limitations.  Taken as an ordered combination, the limitations are directed to limitations referenced in Alice Corp. (also called the Mayo test) that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Additional limitations recited in the claimed invention include stopping conditions, filtering, applying criteria, and using a type of function. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 5, 7, 8, 11, 12, 15, 16, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Broecheler (Pat. No. US 10,606,892) in view of Srinivas (Pub. No. US 2020/0257731) in view of Pan (Pub. No. US 2021/0097079) in further view of Mozes (Pub. No. US 2017/0308809).
Claim 1, Broecheler teaches “a distributed system comprising: multiple processing nodes ([Fig. 2] node clusters), wherein the distributed system is configured to perform: receiving a set of input nodes ([Fig. 1A] vertices as nodes) and a set of criteria ([Fig. 5, Lines 10-16] query criteria);  obtaining an adjacency list representing a large connected component ([Fig. 3, Lines 18-20] In some embodiments, one or more vertices of the graph database are designated as a super-vertex. For example, a vertex that is connected to a large number of edges and/or other vertices is a super-vertex.), wherein the large connected component comprises nodes, edges, and edge metadata ([Fig. 1C, 1E] vertices, edges, and edge metadata as weights/relationships), wherein a quantity of the nodes of the large connected component exceeds 1 billion (Srinivas teaches [0035] FIG. 1, the graph database structures used by organizations may have billions of nodes and edges; in other words, they are truly massive.), wherein the adjacency list is distributed across the multiple processing nodes ([Col. 13, Lines 24-26] At 704, a portion of the detected super-vertex is partitioned to one or more vertex representatives assigned to one or more remote nodes.), and  wherein the nodes of the large connected component comprises the input nodes ([Fig. 1E] graphs made up of input nodes); performing one or more iterations of traversing the large connected component until a stopping condition is satisfied, by, for each of the ([Col. 20-63] At 804, nodes required to process the database query are identified… For example, each remote node assigned to each of the vertex representatives is instructed to traverse/process its portion and provide its result (i.e. “first data”) back to the main vertex.); consolidating the first data from the multiple processing nodes to a first processing node of the multiple processing nodes; processing the first data at the first processing node ([Col. 16, lines 33-44] At 808, a result of the database query is returned. In some embodiments, returning the result includes combining and/or processing results received from one or more nodes to determine a final result to be returned as a result to the database query. In some cases, by dividing required processing of the query amongst a plurality of different nodes and then combining the results, more efficient processing is achieved due to distributed processing. In some embodiments, by allowing data of the super-vertex to be obtained/traversed from a local vertex representative rather than from a main node assigned to the super-vertex, more efficient query processing has been achieved.).”
However, Broecheler may not explicitly provide details of traversing the graph.
Pan teaches “determining a set of output nodes such that each output node of the set of output nodes is one hop from a respective input node of the set of input nodes; assigning the set of input nodes for a subsequent iteration of the one or more iterations based on the set of output nodes when the stopping condition is not satisfied ([0063] after the adjacent node 6 of node 2 is found; continue to search for an adjacent node of node 6; then the adjacent node 7 of node 6 is found from the search. The node 7 is a destination, so the search terminates. The path 1: 1.fwdarw.1 2.fwdarw.1 2 6.fwdarw.1 2 6 7 is obtained, and the path 1 is the accessible path from node 1 to node 7 (i.e. set of output nodes one hop from another respective input node). Next, return the upper-level node from node 7 level by level (i.e. subsequent iteration), search for other adjacent points of nodes 6, 2, and find no other adjacent points. After the search for nodes 6 and 2 is completed, both node 6 and node 2 may be placed in the termination condition set. Finally, after it is found that node 2 does not have any other adjacent points, the search will return from node 2 to the upper-level node, namely node 1.)”.

However, the combination may not explicitly teach during an iteration.
Mozes teaches “outputting second data based on the first data received and processed at the first processing node during the one or more iterations ([0072] FIG. 3 graphically illustrates an example embodiment of an intra-partition process 300 of distributing and processing a data partition across multiple processing nodes of available modeling resources. As shown in FIG. 3, data slices of partition #1 are distributed across N processing nodes 310 of the available modeling resources (i.e., across processing nodes 1 to N). Each processing node processes a slice of data partition #1 and provides the result to an aggregate processing node 320. Many algorithms use synchronization and communication to build the model when running in parallel. That is, there are iterations that occur to build a single model, and each iteration starts with global information from the previous iteration. The aggregate processing node 320 aggregates all of the results from the processing nodes 1 to N into a data mining model 330 (i.e. second data) for data partition #1. Such a process 300 may be serially repeated for each data partition in a set of training data to generate multiple data mining models that are then aggregated into a composite model object. The resultant composite model object may be persisted in data cache (e.g., persistent data cache 180 of FIG. 1).)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Mozes with the teachings of Broecheler, Pan in order to provide a system that teaches results may be further processed. The motivation for Mozes teaching with Broecheler, Pan teaching is to provide a system that allows for improved output. Broecheler, Pan, Mozes are  Srinivas teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Mozes with the teachings of Broecheler, Pan, Srinivas by known methods and gained expected results. 
Claim 2, the combination teaches the claim, wherein Broecheler teaches “the distributed system of claim 1, wherein the set of criteria comprises at least one of: a set of node criteria; or a set of edge criteria ([Col. 10-15] At 302, vertex-centric indices for a graph database are generated. Graph database queries are often formed from the perspective of a vertex. For example, a query may desire to identify edges of a particular vertex that match the query. In another example, a query may desire to identify an adjacent/neighbor vertex connected to the subject vertex that matches the query criteria.).
Claim 5, the combination teaches the claim, wherein Broecheler teaches “the distributed system of claim 1, wherein the edge metadata comprises a weight associated with each of the edges ([Fig. 1D] edge with weight)”.
Claim 7, the combination teaches the claim, wherein Broecheler teaches “the distributed system of claim 1, wherein processing the set of input nodes at the multiple processing nodes further comprises: filtering the input nodes based on a set of node criteria of the set of criteria ([Col. 10-15] At 302, vertex-centric indices for a graph database are generated. Graph database queries are often formed from the perspective of a vertex. For example, a query may desire to identify edges of a particular vertex that match the query. In another example, a query may desire to identify an adjacent/neighbor vertex connected to the subject vertex that matches the query criteria.).
Claim 8, the combination teaches the claim, wherein Pan teaches “the distributed system of claim 7, wherein determining the set of output nodes further comprises: applying a set of edge criteria of the set of criteria to determine the set of output nodes ([Fig. 6A] connections of weight determine path of nodes)”.
Rational to claim 1 is applied here.
Claim 11, “a method comprising: receiving a set of input nodes and a set of criteria; obtaining an adjacency list representing a large connected component, wherein the large connected component comprises nodes, edges, and edge metadata, wherein a quantity of the nodes of the large connected component exceeds 1 billion, wherein the adjacency list is distributed across multiple processing nodes of a distributed system, and wherein the nodes of the large connected component comprise the input nodes; performing one or more iterations of traversing the large connected component until a stopping condition is satisfied, by, for each of the one or more iterations: processing a set of input nodes at the multiple processing nodes using the set of criteria to generate first data at the multiple processing nodes; determining a set of output nodes such that each output node of the set of output nodes is one hop from a respective input node of the set of input nodes; consolidating the first data from the multiple processing nodes to a first processing node of the multiple processing nodes; processing the first data at the first processing node; and assigning the set of input nodes for a subsequent iteration of the one or more iterations based on the set of output nodes when the stopping condition is not satisfied; and outputting second data based on the first data received and processed at the first processing node during the one or more iterations” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 12. The method of claim 11, wherein the set of criteria comprises at least one of: a set of node criteria; or a set of edge criteria” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 15, “the method of claim 11, wherein the edge metadata comprises a weight associated with each of the edges” is similar to claim 5 and therefore rejected with the same references and citations.
Claim 16, “the method of claim 11, wherein: the set of criteria comprises a depth limit; the stopping condition is satisfied when a quantity of the one or more iterations equals the depth limit; and the stopping condition is satisfied when the set of input nodes is empty for an iteration of the one or more iterations” is similar to claim 6 and therefore rejected with the same references and citations.
Claim 17, “the method of claim 11, wherein processing the set of input nodes at the multiple processing nodes further comprises: filtering the input nodes based on a set of node criteria of the set of criteria” is similar to claim 7 and therefore rejected with the same references and citations.
Claim 18, “the method of claim 17, wherein determining the set of output nodes further comprises:
applying a set of edge criteria of the set of criteria to determine the set of output nodes” is similar to claim 8 and therefore rejected with the same references and citations.
Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Broecheler in view of Srinivas in view of Pan in view of Mozes in further view of Wang (Pub. No. US 2019/0057142).
Claim 3, the combination may not explicitly teach the limitations.
Wang teaches “the distributed system of claim 1, wherein each of the multiple processing nodes of the distributed system is a respective virtual machine ([0004] Generally, a common distributed system architecture is a logically unified system architecture in which a plurality of physically dispersed nodes are connected by a computer network, and the node may be specifically an ordinary computer, mobile terminal, workstation, general-purpose server, dedicated server, or the like, or may be a virtual node, that is, a virtual machine.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Wang with the teachings of Broecheler, Pan, Mozes Srinivas in order to provide a system that teaches virtual machines. The motivation for Wang teaching with Broecheler, Pan, Mozes Srinivas teaching is to provide a system that allows for distributed processing utilizing virtual environments. Broecheler, Pan, Mozes Srinivas, Wang are analogous art directed towards processing graphs. Together Broecheler, Pan, Mozes Srinivas, Wang teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Wang with the teachings of Broecheler, Pan, Mozes Srinivas by known methods and gained expected results. 
Claim 13, “the method of claim 11, wherein each of the multiple processing nodes of the distributed system is a respective virtual machine” is similar to claim 3 and therefore rejected with the same references and citations.

Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Broecheler in view of Srinivas in view of Pan in view of Mozes in further view of Venolia (Pub. No. US 2007/0011659).
Claim 4, the combination may not explicitly teach the limitations.
Venolia teaches “the distributed system of claim 1, wherein the edge metadata comprises a respective confidence score associated with each of the edges ([0083] Another use for edge weightings is to indicate a confidence score. In the case of a recognizer, confidence of the relationship can be indicated or otherwise factored into edge weight.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Venolia with the teachings of Broecheler, Pan, Mozes Srinivas in order to provide a system that teaches confidence scores. The motivation for applying Venolia teaching with Broecheler, Pan, Mozes Srinivas teaching is to provide a system that allows for weights to be represented as confidence score for the purposes of design choice. Broecheler, Pan, Mozes Srinivas, Venolia are analogous art directed towards processing graphs. Together Broecheler, Pan, Mozes Srinivas, Venolia teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Venolia with the teachings of Broecheler, Pan, Mozes Srinivas by known methods and gained expected results. 
Claim 14, “the method of claim 11, wherein the edge metadata comprises a respective confidence score associated with each of the edges” is similar to claim 4 and therefore rejected with the same references and citations.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Broecheler in view of Srinivas in view of Pan in view of Mozes in further view of Dippenaar (Pat. No. US 9,172,621).
Claim 6, the combination may not explicitly teach the limitations.
Dippenaar teaches “the distributed system of claim 1, wherein: the set of criteria comprises a depth limit ([Col. 5 Line 60-Col. 6 Line 4] Node-level authorization information maintained for the AMG in some embodiments may include a "query depth limit" indicating a limit on the number of graph edges that may be traversed to respond to a request from a given resource represented by a node in the AMG, and thereby placing constraints on how much information can be obtained programmatically by the resource. For example, by default, in one embodiment the query depth limit may be set to three, so that a given resource R represented by a node N in an AMG may only have access to configuration information that can be obtained by traversing the graph no further than three hops (edges) away from N.); the stopping condition is satisfied when a quantity of the one or more iterations equals the depth limit; and the stopping condition is satisfied when the set of input nodes is empty for an iteration of the one or more iterations (Pan teaches [0063] “after the adjacent node 6 of node 2 is found; continue to search for an adjacent node of node 6; then the adjacent node 7 of node 6 is found from the search. The node 7 is a destination, so the search terminates. The path 1: 1.fwdarw.1 2.fwdarw.1 2 6.fwdarw.1 2 6 7 is obtained, and the path 1 is the accessible path from node 1 to node 7 (i.e. set of output nodes one hop from another respective input node). Next, return the upper-level node from node 7 level by level (i.e. subsequent iteration), search for other adjacent points of nodes 6, 2, and find no other adjacent points. After the search for nodes 6 and 2 is completed, both node 6 and node 2 may be placed in the termination condition set. Finally, after it is found that node 2 does not have any other adjacent points, the search will return from node 2 to the upper-level node, namely node 1.” Examiner notes when a node is visited, it may be placed in a termination list and therefore interpreted as empty)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Dippenaar with the teachings of Broecheler, Pan, Mozes Srinivas in order to provide a system that teaches a depth limit associated with a query. The motivation for applying Dippenaar teaching with Broecheler, Pan, Mozes Srinivas teaching is to provide a system that allows for limiting the length of search for the purposes of load control. Broecheler, Pan, Mozes Srinivas, Dippenaar are analogous art directed towards processing graphs. Together Broecheler, Pan, Mozes Srinivas, Dippenaar teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Dippenaar with the teachings of Broecheler, Pan, Mozes Srinivas by known methods and gained expected results. 
Claims 9, 10, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Broecheler in view of Srinivas in view of Pan in view of Mozes in further view of Li (Pub. No. US 2021/0109905).
Claim 9, the combination may not explicitly teach the limitations.
Li teaches “the distributed system of claim 8, wherein filtering the input nodes and applying the set of edge criteria to determine the set of output nodes are performed using a map function of a map-reduce framework ([0024] 4. The system and method provides a universal programming model for interacting with both the first and second databases storing the graph data and the metrics data, wherein the universal programming model comprises an improved version of Map-Reduce.TM. programming for both traversal of the graph data and operations on the metrics data. In Map-Reduce programming, an application is divided into one or more Map tasks that perform filtering and sorting, and/or one or more Reduce tasks that perform summary operations. Map-Reduce programming is well known for supporting graph traversal (for example, Gremlin.TM.) and time-series operations (for example, Spark.TM.). Moreover, Map-Reduce programming is well known for its ability to orchestrate executions of tasks in a pipeline and/or in parallel, while handling any dependencies (for example, Hadoop.TM.). Finally, Map-Reduce programming is well known for simplifying the query language while expressing complex tasks.)”.
  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Li with the teachings of Broecheler, Pan, Mozes Srinivas in order to provide a system that teaches map-reduce functions. The motivation for applying for applying Li teaching with Broecheler, Pan, Mozes Srinivas teaching is to provide a system that allows for utilizing design choice libraries in order to process graphs. Broecheler, Pan, Mozes Srinivas, Li are analogous art directed towards processing graphs. Together Broecheler, Pan, Mozes Srinivas, Li teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Li with the teachings of Broecheler, Pan, Mozes Srinivas by known methods and gained expected results. 

Claim 10, the combination may not explicitly teach the limitations.
Li teaches “the distributed system of claim 9, wherein consolidating the first data from the multiple processing nodes to the first processing node and processing the first data at the first processing node are performed using a reduce function of the map-reduce framework ([0024] 4. The system and method provides a universal programming model for interacting with both the first and second databases storing the graph data and the metrics data, wherein the universal programming model comprises an improved version of Map-Reduce.TM. programming for both traversal of the graph data and operations on the metrics data. In Map-Reduce programming, an application is divided into one or more Map tasks that perform filtering and sorting, and/or one or more Reduce tasks that perform summary operations (i.e. performed at aggregation node). Map-Reduce programming is well known for supporting graph traversal (for example, Gremlin.TM.) and time-series operations (for example, Spark.TM.). Moreover, Map-Reduce programming is well known for its ability to orchestrate executions of tasks in a pipeline and/or in parallel, while handling any dependencies (for example, Hadoop.TM.). Finally, Map-Reduce programming is well known for simplifying the query language while expressing complex tasks.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Li with the teachings of Broecheler, Pan, Mozes Srinivas in order to provide a system that teaches map-reduce functions. The motivation for applying for applying Li teaching with Broecheler, Pan, Mozes Srinivas teaching is to provide a system that allows for utilizing design choice libraries in order to process graphs at an aggregation node as taught by Broecheler. Broecheler, Pan, Mozes Srinivas, Li are analogous art directed towards processing graphs. Together Broecheler, Pan, Mozes Srinivas, Li teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Li with the teachings of Broecheler, Pan, Mozes Srinivas by known methods and gained expected results. 
Claim 19, “the method of claim 18, wherein filtering the input nodes and applying the set of edge criteria to determine the set of output nodes are performed using a map function of a map-is similar to claim 9 and therefore rejected with the same references and citations.
Claim 20, “the method of claim 19, wherein consolidating the first data from the multiple processing nodes to the first processing node and processing the first data at the first processing node are performed using a reduce function of the map-reduce framework” is similar to claim 10 and therefore rejected with the same references and citations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199